      Case 2:17-cv-02186-JAM-JDP Document 31 Filed 04/07/21 Page 1 of 2



1

2

3

4

5

6

7
                              UNITED STATES DISTRICT COURT
8
                          EASTERN DISTRICT OF CALIFORNIA
9

10   VEER BAHADUR SINGH,                    Case No.:    2:17-cv-02186-JAM-JDP (PS)
11               Plaintiff,                 ORDER GRANTING STIPULATED
                                            MOTION AND EXTENDING
12                                          DISCOVERY DATES
           vs.
13
                                            ECF No. 30
14   TARGET CORPORATION,
15               Defendant.
16

17

18        Pursuant to the Parties stipulation, ECF No. 30, and good cause appearing, the
19   Court hereby orders as follows:
20        1.     The stipulation, ECF No. 30, is construed as a motion and granted;
21        2.     Any motions to compel discovery must be heard by July 9, 2021; and
22        3.     All discovery shall be completed by August 4, 2021.
23         All other dates set forth in the Court’s March 27, 2020 Order Modifying the
24   Scheduling Order (ECF No. 22) remain in effect.
25

26
27

28


                                              1
      Case 2:17-cv-02186-JAM-JDP Document 31 Filed 04/07/21 Page 2 of 2



1
     IT IS SO ORDERED.
2

3
     Dated:   April 7, 2021
4                                         JEREMY D. PETERSON
                                          UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


                                          2
